Citation Nr: 0929590	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-16 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1946 and from February 1951 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral hearing loss with an 
evaluation of 0 percent effective March 28, 2007.


FINDINGS OF FACT

The competent evidence of record reveals that the Veteran's 
overall bilateral hearing loss manifests no worse hearing 
acuity than Level III in the right ear and Level III in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In April 2007 and May 2007 letters, issued prior to the 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, each of these letters advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
letters further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for bilateral hearing loss.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records, a VA examination 
report, private treatment records, and lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The evaluation of hearing 
impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2008).

The Veteran contends that he deserves a compensable rating 
for bilateral hearing loss.  In March 2007, the Veteran's 
wife submitted a statement in which she stated that she has 
been married to the Veteran for almost 59 years and has 
complained about his hearing problem from the time they were 
first married.  She asserted that his hearing has gotten 
progressively worse over the past fifty years.  She said that 
the changes have been spectacular since the Veteran has 
obtained hearing aids from the VA.

The evidence of record includes private audiological 
evaluations dated in September 2007 and September 2008 which 
are not interpreted.  It is unknown whether the speech 
recognition testing is the Maryland CNC test and was 
conducted in a controlled environment in accordance with 
38 C.F.R. § 4.85(a).  As the graphs are not accompanied by 
numerical results and the word tests used are not reported to 
be the Maryland CNC test, the audiological findings are 
entitled to little probative value.  

The treatment reports show that the Veteran's hearing was 
evaluated by VA in July 2007.  The audiologist stated that 
the right ear showed an essentially moderate to profound mid 
to high frequency sensorineural hearing loss.  The left ear 
showed an essentially mild to severe mid to high frequency 
sensorineural hearing loss.  The right ear showed stable pure 
tone findings; however, the left ear showed changes in 
hearing at 1000 to 3000 Hertz.  The audiologist also noted 
degraded speech recognition in the left ear.  Numerical 
results were not provided regarding the level of hearing 
impairment.  Therefore, these tests could not be considered 
sufficient examinations for rating purposes.  

In August 2007, the Veteran was afforded a VA audiometric 
examination.  It was noted that the Veteran had difficulty 
hearing in noisy environments and in small groups.  Testing 
indicated that puretone hearing threshold levels in decibels 
in the right ear were 25, 45, 70 and 90, at 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 35, 70, 75 and 80.  The average puretone 
thresholds were 58 decibels in the right ear and 65 decibels 
in the left ear.  Speech recognition ability was 88 percent 
in the right ear and 86 percent in the left ear.  The 
examiner stated that the audiological evaluation revealed a 
mild to severe sensorineural hearing loss for the left ear.  
In the right ear, there was normal hearing sensitivity to 
1000 Hertz, with a moderate to profound sensorineural hearing 
loss at 2000 Hertz and above.  The examiner noted that these 
results were consistent with the previous VA evaluation in 
July 2007.  

This examination was conducted in accordance with 38 C.F.R. 
§ 4.85(a) and the examiner noted the Veteran's functional 
difficulty in hearing in noisy environments and in small 
groups.  Other evidence in the record indicates that the 
Veteran retired from employment in 1982 due to problems not 
related to hearing loss.  Thus, the Board finds that the VA 
examination is adequate for rating purposes and is entitled 
to great probative value.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  

Applying the findings from the August 2007 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level III hearing acuity in the right ear and Level III 
hearing acuity in the left ear.  Where hearing loss is at 
Level III in one 
ear and Level III in the other, a 0 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85.  Moreover, the 
findings do not reflect an exceptional pattern of hearing 
pursuant to 38 C.F.R. § 4.86.  Thus, the competent evidence 
of record 
fails to demonstrate that a compensable rating is warranted 
for the Veteran's service-connected bilateral hearing loss.  
Accordingly, the currently assigned noncompensable evaluation 
is appropriate for the entire period of the claim.  See 
Fenderson, supra.

The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, but as noted above, the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula based on levels of puretone 
threshold average and speech discrimination.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for more severe hearing loss than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


